UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6895



ROGER EMMETT CLINE,

                                                Petitioner - Appellant,

          versus


WILLIAM M. FOX, Warden,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CA-03-268-1)


Submitted:   October 7, 2005                 Decided:   October 19, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Emmett Cline, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Roger Emmett Cline seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition on the

ground that it was untimely.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent    “a    substantial     showing    of    the   denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that    the   district    court’s      assessment    of   the

constitutional      claims      is    debatable    or    wrong     and    that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Cline has not shown error in

the court’s dispositive procedural ruling.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.                     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                           DISMISSED



                                       - 2 -